DETAILED ACTION


Response to Arguments
	The objections to claims 1 and 4 are withdrawn based on applicant’s amendment.
	The 35 USC 112(b) rejection has been withdrawn based on applicant’s amendment.

Terminal Disclaimer
The terminal disclaimer filed on 07/22/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 17/136,547 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 



Amendments to the Claims
Claim 6. (Currently Amended) The method for performing a convolution operation concurrently on an image using a convolution operator system as claimed in claim [[4]]5, wherein the controller shuts down at least one computing block from the set of computing blocks when number of the input features is less than the number of computing blocks. 

Claim 7. (Currently Amended) The method for performing a convolution operation concurrently on an image using a convolution operator system as claimed in claim [[4]]5, wherein the set of input features corresponds to a set of pixels.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chakradhar et al, U.S. Publication No. 2011/002947 A1, discloses “[t]he output switch includes a dynamically reconfigurable tree of adders that aggregate the outputs of several convolvers and connect them to one non-linearity/sub-sampling chain” [paragraph 13].


Allowable Subject Matter
Claims 1-3 and 5-8 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record taken alone or in combination fails to teach and/or fairly suggest a set of computing blocks, wherein the set of computing blocks is configured to perform a convolution operation concurrently on the set of input features in order to generate a convolution output corresponding to each row of each input feature matrix, and wherein each computing block of the set of computing blocks performs the convolution operation based on the kernel value; a controller, wherein the controller is configured to allocate a plurality of groups in order to generate a set of convolution output corresponding to the set of rows, and wherein each group from the plurality of groups comprises one or more computing blocks of the set of computing blocks, and wherein each group performs convolution operation concurrently on one of (a) each row of each input feature matrix or (b) the set of rows of the input feature matrix, and wherein the plurality of groups is allocated based on the kernel value and the set of computing blocks available for the convolution operation to be performed; a pipeline adder, wherein the pipeline adder is configured to generate an aggregated convolution output based on the set of convolution output when the plurality of groups is formed; and an output router, wherein the output router receives either the aggregated convolution output or the convolution output, and wherein the output router is configured to transmit either the aggregated convolution output or the convolution output to the input router for subsequent convolution operation in order to generate a convolution result for the image data, in combination with other recited limitations in claim 1.
Claim 5 is allowed under the same rationale as claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARLEY J ABAD whose telephone number is (571)270-3425. The examiner can normally be reached Mon-Thurs 8 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Farley Abad/Primary Examiner, Art Unit 2181